Opinion issued September 9, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00081-CV
                           ———————————
     IN RE FD FRONTIER DRILLING (CYPRUS) LTD.; FRONTIER
     DRILLING AS; FRONTIER DRILLING USA, INC.; AND NOBLE
                 DRILLING (U.S.), L.L.C., Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, FD Frontier Drilling (Cyprus) Ltd., Frontier Drilling AS, Frontier

Drilling USA, Inc., and Noble Drilling (U.S.), L.L.C., filed a petition for writ of

mandamus, challenging the trial court’s order denying relators’ motion to stay the

proceedings in the trial court pending the determination of appellate cause number
01-12-01160-CV.1 In their petition, relators requested that we “order the trial

proceedings be stayed pending resolution of Relators’ appeal (Cause No. 01-12-

01160-CV).”        Relators further requested, in a motion for emergency relief, a

temporary stay of the proceedings in the trial court.          We granted relators’

emergency motion on January 28, 2014, staying all proceedings in the trial court

and all discovery in the underlying trial court proceedings.

      We issued our opinion and our judgment in appellate cause number 01-12-

01160-CV on May 1, 2014. Further, we denied the motion for rehearing filed by

Steve Didmon, the real party in interest in this original proceeding and the appellee

in appellate cause number 01-12-01160-CV, on July 29, 2014. No party filed a

motion for en banc reconsideration, and the deadline for filing such a motion or a

motion for extension of time to file a motion for reconsideration en banc has

passed. See TEX. R. APP. P. 49.5, 49.7, 49.8. As a result, our plenary power in

appellate cause number 01-12-01160-CV expired on August 28, 2014. See TEX. R.

APP. P. 19.1(b).

      Because appellate cause number 01-12-01160-CV is now resolved, relators

have received the relief they sought by mandamus, and this proceeding is now



1
      The underlying case is Steve Didmon v. Frontier Drilling USA, Inc., FD Frontier
      Drilling (Cyprus) Ltd., and Noble Drilling (U.S.), Inc., cause number 2011-00127,
      pending in the 334th District Court of Harris County, Texas, the Hon. Grant
      Dorfman presiding.
                                          2
moot. Accordingly, we vacate our stay and dismiss this original proceeding and

any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        3